Citation Nr: 1416890	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-46 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation, greater than 10 percent, for left knee subluxation, prior to June 8, 2011, and entitlement to a separate evaluation for left knee subluxation from August 1, 2012.

2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from  August 1968 to August 1970.

This is a somewhat procedurally complex case.  A May 2008 rating decision granted the Veteran entitlement to a separate 10 percent rating for subluxation of the left knee.  At that time, already in appellate status was the remainder of an increased rating claim for the Veteran's left knee, which had been rated as 10 percent disabling based on limitation of motion prior to February 2006, and as 40 percent disabling from February 13, 2006.

In an October 2008 Board decision, the Board denied the Veteran's increased rating claims for limitation of motion in his left knee, but found that the Veteran had in fact submitted a valid notice of disagreement with the 10 percent evaluation for subluxation assigned for his left knee, and instructed the RO to send the Veteran a Statement of the Case (SOC) as to that issue.  An SOC was issued for left knee subluxation in November 2009, which was perfected in December 2009.  While the appeal was pending, the Veteran underwent a left total knee arthroplasty in June 2011.  As a result, he was assigned a temporary total evaluation from June 2011 to August 2012, and thereafter assigned a 30 percent evaluation, the minimum assigned after knee replacement surgery.  As such, the Board finds that the one left knee issue that remains on appeal is that of left knee subluxation, and therefore, the Board finds that the current issue in appellate status is as noted above.

Meanwhile, a February 2009 rating decision denied the Veteran's claim for entitlement to service connection for a right knee injury as secondary to the Veteran's service connected left knee injury.  At that time it was noted that a direct claim for service connection for the right knee had been previously denied, but this was considered a new claim, as it was based on a secondary theory of entitlement.  However, it was denied because there was no evidence of record indicating that the Veteran had any right knee disability secondary to his service connected left knee disability.  An SOC was issued as to this claim in November 2009, which was perfected in December 2009.

The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199   (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337  ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Id. at 204. The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim. Id. Considering that the Veteran's claim is now based on a secondary condition of his service connected left knee disability, and giving the Veteran the benefit of the doubt, and under the specific circumstances of this case, the Board will therefore find this claim to be an original claim, rather than one requiring new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a remand is warranted in this case.  Initially, the Board points out that the evidence of record shows that the Veteran underwent a left total knee replacement in June 2011.  Since that time, the Veteran received a general medical examination in June 2012 which addressed the Veteran's knee disability to some extent but was undertaken while the Veteran was still in receipt of a 100 percent evaluation for his left knee surgery.  While that examination did not contain any findings of subluxation, the Board finds that the Veteran is entitled to a current knee examination, subsequent to his 100 percent rating being lowered, to determine whether he does in fact currently have any subluxation of his knee.  As such, the Board finds that the Veteran should be provided with a further VA examination that accurately addresses the current level of severity of his service connected left knee disability, specifically as to the question of subluxation.

The Board recognizes that the Veteran is currently rated for this disability under 38 C.F.R. § 4.71a , Diagnostic Code 5055, which provides a minimum rating subsequent to a total knee replacement, however, as it does not explicitly exclude a separate rating for subluxation or instability, the Board finds that such a rating may be considered.

Further, the Board points out that, since the last Supplemental Statement of the Case was issued in April 2012, there have been numerous pieces of relevant information associated with the Veteran's claims folder, include the above noted June 2012 VA examination, and various VA treatment records, without any further issuance of a Supplemental Statement of the Case indicating that the RO has reviewed this evidence.  The Board has reviewed both the veteran's virtual and actual file in an attempt to find a further Supplemental Statement of the Case, and has found none.  As such, this claim must also be remanded in order that the RO may review all relevant evidence of record in the first instance.

Finally, as to the Veteran's right knee claim, the Board does recognize that an October 2009 VA examination report found that the Veteran's right knee disability was not related to his left knee disability.  However, as the Veteran's left knee condition has changed dramatically, due to his left knee replacement, and as the Veteran was last evaluated for this condition five years ago, the Board finds the Veteran should be provided with a further VA examination with opinion as to whether the Veteran's current right knee disability is related to his current left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide all the names and addresses, as well as any required waivers for disclosure of information, of any health care providers who have recently treated him for any left knee disability. Specifically, please obtain all relevant treatment records from any VA facility the Veteran was treated at from 2012 to the present.

2. After the above development has been completed, and all relevant records associated with the Veteran's claims file, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to evaluate the Veteran's service connected left knee disability and claimed right knee disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including particularly range of motion testing, and whether repetition of motion causes a further decrease in range of motion, or increase in pain.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  The examiner should also note whether, and to what extent, the Veteran has instability or subluxation due to this service connected left knee disability.  For any right knee disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not secondary to the Veteran's service connected left knee disability, to include whether the right knee disability has been permanently aggravated by the left knee disability.

The supporting rationale for all opinions expressed must be provided.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims, to include a consideration of whether an extraschedular evaluation would be warranted.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


